UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 American Metal & Technology, Inc. (Name of Issuer) Common Stock $0.0001 Par Value (Title of Class of Securities) 027642 10 0 (CUSIP Number) Chen Gao 633. W. 5th Street, 26th Floor Los Angeles, CA 90071 (213) 223 - 2339 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) May 22, 2007 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box. o Note: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See §240.13d-7 for other parties to whom copies are to be sent. * The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). 1 CUSIP No. 027 1. Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only) Chen Gao 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) (b) 3. SEC Use Only 4. Source of Funds (See Instructions) OO 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) o 6. Citizenship or Place of Organization United States of America Number of Shares Beneficially Owned by Each Reporting Person With 7. Sole Voting Power 229,840,843 8. Shared Voting Power 229,840,843 9. Sole Dispositive Power 229,840,843 10. Shared Dispositive Power 0 11. Aggregate Amount Beneficially Owned by Each Reporting Person 229,840,843 12. Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) o 13. Percent of Class Represented by Amount in Row (11) 16.46% 14. Type of Reporting Person (See Instructions) IN 2 Item 1. Security and Issuer This statement on Schedule 13D relates to the Common Stock of the Company, and is being filed pursuant to Rules 13d-1 and 13d-5 under the Securities Exchange Act of 1934, as amended (the “Exchange Act”). The address of the principal executive offices of the Company is 633 W. 5th Street, 26th Floor, Los Angeles, California 90071 Item 2. Identity and Background This statement is being filed by Chen Gao, an individual whose business address is 633 W. 5th Street, 26th Floor, California 90071. Chen Gao is a citizen of the People’s Republic of China. Chen Gao is the President and Director of American Metal & Technology, Inc. During the last five years, Mr. Gao has not been convicted in any criminal proceeding, nor has he been a party to a civil proceeding of a judicial or administrative body of competent jurisdiction as a result of which he was or is subject to any judgment, decree or final order enjoining future violations of, or prohibiting or mandating activities subject to, federal or state securities laws, or finding any violation with respect to such laws. Item 3. Source and Amount of Funds or Other Consideration The source ofconsideration used in acquiring the Common Stockby Mr. Gao was shares of American Metal Technology Group, now the Company's subsidiary. Item 4. Purpose of Transaction Mr. Gao originally acquired the Common Stock for investment in the ordinary course of business. Mr. Gao does not have any present plan or proposal that would relate to or result in any of the actions or transactions enumerated in clauses (a) through (j) of Item 4 of Schedule 13D. Item 5. Interest in Securities of the Issuer (a) Pursuant to Rule 13d-3, Mr. Gao may be deemed to own beneficially 229,840,843 shares of Common Stock, which represent 16.46% of all outstanding shares of Common Stock. (b) Mr. Gao individually has the sole power to vote 229,840,843 shares of Common Stock and dispose of 229,840,843 shares of Common Stock. Mr. Gao does not share voting power with respect to the 229,840,843 shares of Common Stock beneficially owned by Mr. Gao. (c) Mr. Gao has not effected any transactions in the Company’s Common Stock in the past sixty days. (d)Not Applicable (e) Not applicable. Item 6. Contracts, Arrangements, Understandings or Relationships with Respect to Securities of the Issuer Not Applicable Item 7. Material to Be Filed as Exhibits Not Applicable 3 SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this Statement is true, complete and correct. Dated: July 26, 2007 /s/ Chen Gao Chen Gao 4
